Judgment, Supreme Court, New York County (Rena Uviller, J., on dismissal motion; Edward McLaughlin, J., at jury trial and sentence), rendered March 8, 1995, convicting defendant, after a trial, of four counts of robbery in the second degree, and *300sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
Defendant’s waivers of immunity and of his right to have counsel present when he testified before the grand jury were valid and effective. At a court proceeding prior to the grand jury presentation at issue, defendant had already made a knowing, intelligent and voluntary waiver of his right to counsel for all purposes. The court had permitted him to proceed pro se after thoroughly advising him of his right to counsel, warning him of the dangers of self-representation, and inquiring into his ability to represent himself (see People v Smith, 92 NY2d 516).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J.P., Tom, Lerner, Marlow and Gonzalez, JJ.